225 U.S. 99 (1912)
SOUTHERN RAILWAY COMPANY
v.
BURLINGTON LUMBER COMPANY.
No. 236.
Supreme Court of United States.
Argued May 3, 1912.
Decided May 27, 1912.
ERROR TO THE SUPREME COURT OF THE STATE OF NORTH CAROLINA.
Mr. John K. Graves, with whom Mr. Alfred P. Thom was on the brief, for plaintiff in error.
No appearance for defendant in error on the argument. Mr. W.H. Carroll and Mr. Lee S. Overman subsequently filed a brief for defendant in error.
*100 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action to recover penalties under a statute of North Carolina for refusal to receive goods for shipment. As the statute is the same that was held bad, so far as it concerns commerce among the States, in Southern Railway Co. v. Reid, 222 U.S. 424, and Southern Railway Co v. Reid & Beam, 222 U.S. 444, a short statement will be enough. On January 26, 1907, the Burlington Lumber Company tendered to the Railway Company at Burlington, North Carolina, certain machinery for shipment to Saginaw, Michigan, on a through bill of lading. Saginaw was not on the Railway Company's line, the company had no rates to Saginaw and the agent had to delay in order to inquire of his superiors. The result was that the through bill of lading was not issued until April 3. The suit, as we have said, is for the penalty and nothing else. The Supreme Court of the State decided against the Railway on the same ground that it did in the decisions already reversed. In the circumstances it seems unnecessary to discuss the case more at length.
Judgment reversed.